Exhibit 10.5

 

December 21, 2004

 

Steve Kaye

Optio Software, Inc.

3015 Windward Plaza

Alpharetta, GA 30005

 

Dear Mr. Kaye:

 

Optio Software, Inc. (the “Company”) considers the establishment and maintenance
of a sound and vital management to be essential to protecting and enhancing the
best interests of the Company and its shareholders. In this regard, the Company
recognizes that, as is the case with many publicly held corporations, the
possibility of a change in control may exist and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its shareholders. Accordingly, the Company’s Board of Directors has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of members of the Company’s management,
including yourself, to their assigned duties without distraction in the face of
the potentially disturbing circumstances arising from the possibility of a
change in control of the Company.

 

In order to induce you to remain in the employ of the Company, this letter
agreement sets forth the severance benefits which the Company agrees will be
provided to you in the event your employment with the Company is terminated in
connection with a “Change of Control” (as defined in paragraph 2 hereof) under
the circumstances described below.

 

1. TERM. This Agreement shall commence on the date hereof and shall continue for
so long as you remain as an employee/officer of the Company. In the event of a
Change of Control your rights thereafter under this Agreement shall become
permanent, are not terminable, and cannot be affected by any corporate action
without your consent, except as is provided for in paragraph 3 of this Agreement
with respect to death or normal retirement, termination by the Company for
cause, or your disability.

 

2. CHANGE IN CONTROL. No benefits shall be payable hereunder unless there shall
have been a Change of Control and your employment by the Company shall have been
terminated in accordance with paragraph 3 below. For purposes of this Agreement,
a “Change of Control” shall be deemed to have occurred upon the occurrence of
one of the following events:

 

(i) the acquisition, directly or indirectly after the date of this Agreement, in
one series of related transactions, of 45% or more of the Company’s common stock
by any “person” as that term is defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended excluding any acquisitions in capital raising
transactions;



--------------------------------------------------------------------------------

(ii) the consummation of a merger, consolidation, share exchange or similar
transaction of the Company with any other corporation, entity or group, as a
result of which the holders of the voting capital stock of the Company as a
group would receive less than 45% of the voting capital stock of the surviving
or resulting corporation, or

 

(iii) the consummation of an agreement providing for the sale or transfer (other
than as security for obligations of the Company) of substantially all the assets
of the Company;

 

provided that none of the transactions described in subsections (i), (ii) or
(iii) shall include a transaction or series of transactions with an entity which
is controlled, directly or indirectly, after the transaction, by the Company or
another entity in which the shareholders of the Company immediately prior to
such transaction control, directly or indirectly, at least 45% of the
outstanding voting securities (including any entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries).

 

3. TERMINATION FOLLOWING CHANGE IN CONTROL. If any of the events described in
paragraph 2 hereof constituting a Change of Control shall occur, you shall be
entitled to the benefits provided in paragraph 4 hereof upon the termination of
your employment, immediately before or within twelve (12) months following the
Change of Control. Notwithstanding the foregoing to the contrary, immediately
upon a Change of Control, the Company and your individual performance targets
for the Annual Bonus Incentive Plan shall be deemed to be met in full for the
remainder plan year in which the Change of Control occurs. Payment of such bonus
shall be made to you on the earlier of (i) your termination pursuant to this
paragraph 3, or (ii) in accordance with the payment schedule set forth in the
bonus plan. In the event your employment with the Company is terminated for any
reason and subsequently a Change of Control shall have occurred, you shall not
be entitled to any benefits nor have any rights hereunder.

 

(i) Disability; Retirement.

 

(A) If, as a result of your incapacity due to physical or mental illness, you
have been absent from your duties with the Company on a full-time basis for 180
consecutive days and such period of absence commenced prior to a Change in
Control of the Company, the Company may give you at least thirty (30) days prior
written notice of termination of this Agreement and if you shall not have
returned to the full-time performance of your duties by the date of termination
specified in such notice, the Company may terminate this Agreement for
“Disability.”

 

(B) Termination by the Company or by you of your employment based on
“Retirement” shall mean termination in accordance with the Company’s retirement
policy, including early retirement, generally applicable to its salaried
employees or in accordance with any retirement arrangement established with your
consent with respect to you.

 

(ii) Cause. The Company may terminate your employment for cause. For the
purposes of this Agreement, the Company shall have “Cause” to terminate your
employment hereunder upon (A) your material breach of this agreement, provided
that, if such breach is curable, you shall be entitled to written notice and a
thirty (30) day opportunity to cure such breach; (B) any act or omission by you
which is, or is likely to be, materially injurious to the Company or the
business reputation of the Company; (C) your dishonesty, fraud, malfeasance,
gross negligence or misconduct in the performance of your duties or otherwise
having an adverse affect on the Company; (D) your continued failure to
satisfactorily perform your duties, to follow the direction (consistent with
your duties) of the individual to whom you report, or to follow the policies,
procedures, and rules of the Company, after notice and a thirty (30) day
opportunity to cure; (E) your arrest, indictment for, or conviction of, or your
entry of a plea of guilty or no contest to, a felony or crime involving moral
turpitude; or (F) your resignation for other than Good Reason.

 

- 2 -



--------------------------------------------------------------------------------

(iii) Good Reason. You may terminate your employment for Good Reason. For
purposes of this Agreement “Good Reason” shall mean the occurrence after a
Change of Control, without your written consent, (except as provided in
paragraph 3 with respect to certain events occurring prior to a Change of
Control) of any of the following circumstances:

 

(A) the Company takes any action which is inconsistent with, or results in the
reduction of, your then current title, duties or responsibilities immediately
prior to a Change of Control;

 

(B) the Company reduces your then current base salary;

 

(C) the Company’s requiring you to relocate more than seventy-five (75) miles
from the location of the offices at which you are principally employed
immediately prior to the date of a Change of Control;

 

(D) the Company reduces the benefits to which you are entitled at the time of a
Change of Control, unless a similar reduction is made for other executive
employees; or

 

(E) the failure of the Company to obtain the assumption of the agreement to
perform this Agreement by any successor as contemplated in paragraph 5 hereof.

 

Good Reason shall not include any isolated, insubstantial or inadvertent action
that (i) is not taken in bad faith, and (ii) is remedied by the Company within
thirty (30) days of receiving notice by you of such action.

 

4. COMPENSATION UPON TERMINATION OR DURING DISABILITY FOLLOWING A CHANGE OF
CONTROL; OPTIONS

 

(a) If your employment is terminated in connection with a Change of Control,
then the following provisions shall apply:

 

(i) During any period that you fail to perform your duties hereunder as a result
of Disability, you shall continue to receive your full base salary at the rate
then in effect and any other compensation then payable to you until this
Agreement is terminated pursuant to paragraph 3(i) hereof. Thereafter, you
benefits shall be determined in accordance with the Company’s disability plan
then in effect.

 

(ii) If your employment shall be terminated for Cause, the Company shall pay you
your full base salary through the date of your termination at the rate in effect
at such time, plus all other amounts to which you are entitled under any
compensation or benefit plan of the Company at the time such payments are due,
and the Company shall have no further obligation to you under this Agreement.

 

(iii) If the Company shall terminate your employment other than pursuant to
paragraph 3(i) or 3(ii) hereof or if you shall terminate your employment for
Good Reason pursuant to paragraph 3(iii) hereof, then the Company shall:

 

(A) pay to you a separation payment equal to six (6) months of your base salary
in effect as of the date of your termination, payable in accordance with the
Company’s normal payroll practices (or at the election of the Company, payable
as a lump sum payment);

 

(B) pay to you any earned but unpaid cash bonus amount as described in paragraph
3 above; and

 

- 3 -



--------------------------------------------------------------------------------

(C) maintain in full force and effect for the continued benefit of you and your
dependants until the earlier of six (6) months following the date of your
termination, the equivalent of all life, disability, accident, health insurance
and other employee benefit plans, programs, benefits or arrangements in which
you were entitled to participate immediately prior to the date of termination
provided that your continued participation is possible under the general terms
and provisions of such plans and programs. In the event that your participation
in any such plan or program is barred, the Company shall arrange to provide you
with benefits substantially similar to those which you were entitled to receive
under such plans and programs immediately prior to your termination, provided
that any reduction of benefits which constituted a basis for your termination of
employment for Good Reason pursuant to subparagraph 3(ii) shall not be taken
into account for purposes of determining your continued benefits under this
subparagraph 4(iii). Notwithstanding the foregoing, the Company shall not
provide a benefit otherwise receivable by you pursuant to this paragraph (iii)
during any period in which an equivalent benefit is actually provided to you
following your termination, and you must report to the Company any such benefit
actually received by you.

 

(iv) Except as provided in subparagraph 4(iii)(C), you shall not be required to
mitigate the amount of any payment provided for in this paragraph 4 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this paragraph 4 be reduced by any compensation earned by you as the result
of employment by another employer after the date of your termination, or
otherwise.

 

(b) Upon a Change in Control, all unvested options held by you shall vest in
full immediately upon and in conjunction with the consummation of the
transaction involving the Change in Control.

 

5. RESTRICTIVE COVENANTS. You acknowledge that the restrictions contained in
this Section 5 are reasonable and necessary to protect the legitimate business
interests of the Company, and will not impair or infringe upon your right to
work or earn a living after your employment with the Company ends.

 

A. Trade Secrets and Confidential Information. You represent and warrant that:
(i) you are not subject to any agreement that would prevent you from performing
your duties for the Company or otherwise complying with this Agreement, and (ii)
you are not subject to or in breach of any non-disclosure agreement, including
any agreement concerning trade secrets or confidential information owned by any
other party.

 

You agree that you will not: (i) use, disclose, or reverse engineer the Trade
Secrets or the Confidential Information, except as authorized by the Company;
(ii) during your employment with the Company, use, disclose, or reverse engineer
(a) any confidential information or trade secrets of any former employer or
third party, or (b) any works of authorship developed in whole or in part by you
during any former employment or for any other party, unless authorized in
writing by the former employer or third party; or (iii) upon your resignation or
termination (a) retain Trade Secrets or Confidential Information, including any
copies existing in any form (including electronic form), which are in your
possession or control, or (b) destroy, delete, or alter the Trade Secrets or
Confidential Information without the Company’s consent.

 

The obligations under this Section 5A shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law, and (ii) with regard to the Confidential Information,
remain in effect during the Restricted Period.

 

B. Non-Solicitation of Customers. During the Restricted Period, you will not
solicit any Customer of the Company for the purpose of providing any goods or
services competitive with the Business. The restrictions set forth in this
Section 5B apply only to the Customers with whom you had Contact.

 

- 4 -



--------------------------------------------------------------------------------

C. Non-Recruit of Employees. During the Restricted Period, you will not,
directly or indirectly, solicit, recruit or induce any Employee to (a) terminate
his or her employment relationship with the Company or (b) work for any other
person or entity engaged in the Business.

 

D. Work Product. Your employment duties may include inventing in areas directly
or indirectly related to the business of the Company or to a line of business
that the Company may reasonably be interested in pursuing. All Work Product
shall constitute work made for hire. If (i) any of the Work Product may not be
considered work made for hire, or (ii) ownership of all right, title, and
interest to the legal rights in and to the Work Product will not vest
exclusively in the Company, then, without further consideration, you assign all
presently-existing Work Product to the Company, and agree to assign, and
automatically assign, all future Work Product to the Company.

 

The Company will have the right to obtain and hold in its own name copyrights,
patents, design registrations, proprietary database rights, trademarks, rights
of publicity, and any other protection available in the Work Product. At the
Company’s request, you agree to perform, during or after your employment with
the Company, any acts to transfer, perfect and defend the Company’s ownership of
the Work Product, including, but not limited to: (i) executing all documents
(including a formal assignment to the Company) necessary for filing an
application or registration for protection of the Work Product (an
“Application”), (ii) explaining the nature of the Work Product to persons
designated by the Company, (iii) reviewing Applications and other related
papers, or (iv) providing any other assistance reasonably required for the
orderly prosecution of Applications.

 

You agree to provide the Company with a written description of any Work Product
in which you are involved (solely or jointly with others) and the circumstances
surrounding the creation of such Work Product.

 

E. License. You grant to the Company an irrevocable, nonexclusive, worldwide,
royalty-free license to: (i) make, use, sell, copy, perform, display,
distribute, or otherwise utilize copies of the Licensed Materials, (ii) prepare,
use and distribute derivative works based upon the Licensed Materials, and (ii)
authorize others to do the same. You shall notify the Company in writing of any
Licensed Materials you deliver to the Company.

 

F. Release. You consent to the Company’s use of your image, likeness, voice, or
other characteristics in the Company’s products or services. You release the
Company from any claims which you have or may have for right of publicity,
copyright infringement, or any other causes of action arising out of the use,
distribution, adaptation, reproduction, broadcast, or exhibition of such
characteristics.

 

G. Post-Employment Disclosure. During the Restricted Period, you will disclose
that you have covenants (and the nature of those covenants) to persons and/or
entities to whom you provide goods and services. If, during the Restricted
Period, you provide services to another person or entity which provides goods or
services competitive with the goods or services provided by the Company you
shall provide the Company with such person or entity’s name, your job title, and
a description of the services you will provide.

 

H. Injunctive Relief. You agree that if you breach paragraph 5 of this
Agreement: (i) the Company would suffer irreparable harm; (ii) it would be
difficult to determine damages, and money damages alone would be an inadequate
remedy for the injuries suffered by the Company, and (iii) if the Company seeks
injunctive relief to enforce this Agreement, you will waive and will not (a)
assert any defense that the Company has an adequate remedy at law with respect
to the breach, or (b) require that the Company submit proof of the economic
value of any Trade Secret or Confidential Information. Nothing contained in this
Agreement shall limit the Company’s right to any other remedies at law or in
equity.

 

- 5 -



--------------------------------------------------------------------------------

6. SEVERABILITY. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.

 

7. ATTORNEYS’ FEES. In the event of litigation relating to this Agreement, the
prevailing party shall be entitled to recover attorneys’ fees and costs of
litigation in addition to all other remedies available at law or in equity.

 

8. SURVIVAL; SUCCESSORS AND ASSIGNS. This Agreement shall be assignable to, and
shall inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
you. A Change of Control shall not affect the terms of this Agreement. As used
in this Agreement, “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid or otherwise. You shall
not have the right to assign your rights or obligations under this Agreement.
The covenants contained in paragraph 5 of this Agreement shall survive cessation
of your employment with the Company, regardless of the reason for cessation of
your employment and regardless of who causes the cessation.

 

9. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Chief
Executive Officer of the Company with a copy to the Secretary of the Company, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

10. MISCELLANEOUS. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and such officer as may be specifically designated by the Board of
Directors of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
time prior to subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Georgia. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
foreign, federal, state or local law. The obligations of the Company under
paragraphs 4 and 5 shall survive the expiration of the term of this Agreement,
with respect to paragraph 4, to the extent benefits become due and owing under
such provisions and, with respect to paragraph 5, to the extent the Company
continues to have obligations under this Agreement.

 

11. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement of the
parties hereto with respect to severance benefits payable to you after a Change
of Control, and during the terms of the Agreement supersedes the provisions of
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto with respect to such subject matter.

 

- 6 -



--------------------------------------------------------------------------------

12. EMPLOYMENT. This Agreement shall not be deemed to be an employment agreement
for a specific term and nothing herein shall change your status as an “employee
at will”; except in connection with a “Change in Control” and then only as set
forth herein.

 

13. DEFINITIONS.

 

A. “Business” shall mean the business of (i) developing and providing software
that enables a business to integrate and present information to its customers,
suppliers, partners, and employees through various types of media (including,
but not limited to, print, Internet, e-mail and fax) by customizing, delivering
and exchanging information over a computer network (the “Software”), and (ii)
providing the implementation, training, and consulting services that support the
Software.

 

B. “Confidential Information” means information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed. Confidential Information includes, but is not limited
to, (i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company, (iii)
communication systems, audio systems, system designs and related documentation,
(iv) advertising or marketing plans, (v) information regarding independent
contractors, employees, clients and customers of the Company, and (vi)
information concerning the Company’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.

 

C. “Contact” means any interaction between you and a Customer which (i) takes
place in an effort to establish, maintain, and/or further a business
relationship on behalf of the Company and (ii) occurs during the last year of
your employment with the Company (or during your employment if employed less
than a year).

 

D. “Customer” means any person or entity to whom the Company has sold its
products or services, or solicited to sell its products or services.

 

E. “Employee” means any person who (i) is employed by the Company at the time
your employment with the Company ends, (ii) was employed by the Company during
the last year of your employment with the Company (or during your employment if
employed less than a year), or (iii) is employed by the Company during the
Restricted Period.

 

F. “Licensed Materials” means any materials that you utilize for the benefit of
the Company, or deliver to the Company or the Company’s customers, which (i) do
not constitute Work Product, (ii) are created by you or of which you are
otherwise in lawful possession, and (iii) you may lawfully utilize for the
benefit of, or distribute to, the Company or the Company’s customers.

 

G. “Restricted Period” means the time period during your employment with the
Company, and for one year after your employment with the Company ends.

 

H. “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which
information (i) derives economic value, actual or potential, from

 

- 7 -



--------------------------------------------------------------------------------

not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

I. “Work Product” means (a) any data, databases, materials, documentation,
computer programs, inventions (whether or not patentable), designs, and/or works
of authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, audio,
video, images of you, and artistic works, and (b) any subject matter protected
under patent, copyright, proprietary database, trademark, trade secret, rights
of publicity, confidential information, or other property rights, including all
worldwide rights therein, that is or was conceived, created or developed in
whole or in part by you while employed by the Company and that either (i) is
created within the scope of your employment, (ii) is based on, results from, or
is suggested by any work performed within the scope of your employment and is
directly or indirectly related to the business of the Company or a line of
business that the Company may reasonably be interested in pursuing, (iii) has
been or will be paid for by the Company, or (iv) was created or improved in
whole or in part by using the Company’s time, resources, data, facilities, or
equipment.

 

[signature confirmed on next page]

 

- 8 -



--------------------------------------------------------------------------------

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this matter.

 

Sincerely, OPTIO SOFTWARE, INC. By:  

/s/ C. WAYNE CAPE

--------------------------------------------------------------------------------

    C. Wayne Cape     President and Chief Executive Officer

 

Agreed to this 27th day of December, 2004.

 

/s/ Steve Kaye

--------------------------------------------------------------------------------

Employee

 

- 9 -